Citation Nr: 0935525	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-31 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred as a result of postoperative care 
for a left total knee replacement during the period from 
March 12, 2007, to May 5, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 denial by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana, of the veteran's claim for payment of or 
reimbursement for the cost of unauthorized medical expenses 
incurred as a result of postoperative treatment received from 
March 12, 2007, to May 5, 2007, following a left total knee 
replacement.  Although not clearly delineated by the record, 
it appears that the VAMC determined that, while prior 
authorization for the private medical treatment received had 
not been obtained, one preoperative visit, the operative 
procedure, and two postoperative visits were authorized 
subsequently and expenses related thereto were either 
directly paid to the provider or the Veteran was reimbursed 
for the medical expenses he actually paid related to the 
foregoing.  Medical expenses for the period from March 12 to 
May 5, 2007, inclusive of the costs of physical therapy, 
prescribed drugs, and durable medical equipment, were not 
authorized and payment or reimbursement therefor was denied 
on the basis that such treatment could have been obtained at 
available VA facilities.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board, with the Veteran 
sitting at the VA Regional Office in Seattle, Washington, in 
June 2009.  A transcript of that proceeding is of record.  
Notice is taken that the Veteran changed residence from 
Indiana to Washington during the course of the instant appeal 
and, as such, the Seattle RO was the situs of the hearing, 
despite the fact that the VAMC in Indianapolis, Indiana, 
retained jurisdiction of the claim under appeal.  At such 
hearing, the veteran's representative indicated that 
additional evidence was to be faxed to the Board following 
the aforementioned hearing, but no such evidence was ever 
received by the Board.  

This appeal is REMANDED to the Indianapolis VAMC via the VA's 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.



REMAND

The Veteran seeks payment of or reimbursement for 
unauthorized medical expenses he incurred during the period 
from March 12, 2007, to May 5, 2007, arguing that VA had 
refused to undertake a left total knee replacement based on 
his youthful age and that he had no choice but to seek out 
private medical evaluation of his left knee disorder, which 
he notes led to the knee replacement procedure in February 
2007 by a private physician.  He requests VA assistance in 
obtaining VA records indicating that VA medical personnel had 
refused to undertake a left total knee replacement during 
2006 and 2007, even after he had provided VA medical 
personnel with the recommendation of his private physician 
who later performed the knee replacement.  He further asserts 
that, prior to the February 2007 knee replacement, he 
requested that VA furnish to him postoperative physical 
therapy and medications, but was denied such benefits, 
reportedly because the operative procedure was not being 
performed by VA.  

Absent from the file are the above requested records of VA 
medical treatment compiled in 2006 and 2007.  Also missing 
are records leading to the VA's agreement to pay for the 
single preoperative visit, the left knee replacement surgery, 
and two postoperative visits, which the record only 
tangentially shows was initiated by a Dr. Reeves, whom the 
Veteran describes as the VA's Regional Director for 
Indianapolis.  Copies of electronic mail in May 2007 
reference the reported opposition of VA Fee Services' 
physicians, Doctors Klotz and Conti, as to any payment or 
reimbursement to the Veteran for unauthorized medical costs 
incurred on and after March 12, 2007, but the actual 
decisions of those physicians and the rationale for their 
reported actions are not contained in the folder.  According 
to the statement of the case, a formal denial was entered on 
April 19, 2007, but that document is also not now of record.  
Further actions are needed to obtain the aforementioned 
records and other documents.  



Accordingly, this case is REMANDED for the following actions:

1.  Undertake any and all needed actions 
necessary to comply with the Veterans 
Claims Assistance Act, its implementing 
regulations, and interpretive 
jurisprudence.

2.  Obtain for inclusion in the folder 
all records of VA medical treatment 
compiled at the VAMC in Indianapolis, 
Indiana, from September 2006 to February 
2007.  

3.  Obtain written records for inclusion 
in the folder relating to (a) the VA's 
agreement to pay a portion of the 
expenses (one preoperative visit, left 
knee replacement, and two postoperative 
visits) and the rationale therefor, 
including Dr. Reeves' involvement; (b) 
the Fee Services' denial of the medical 
expenses incurred by the Veteran from 
March 12, 2007, to May 5, 2007, including 
the written input received from Doctors 
Klotz and Conti and the rationale for any 
such decisions made by those physicians; 
and (c) notice to the Veteran of the 
denial of payment or reimbursement of the 
expenses he incurred from March 12, 2007, 
to May 5, 2007, relating to follow-up 
care received following his left total 
knee replacement.  

4.  Lastly, the AMC or VAMC should 
readjudicate the remaining issue on 
appeal, that of the veteran's entitlement 
to payment for or reimbursement of 
unauthorized medical expenses incurred 
from March 12, 2007, to May 5, 2007, 
relating to follow-up medical care 
received in connection with his left 
total knee replacement.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/VAMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to obtain additional 
development. No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




